Exhibit 10.37

FEDERAL REALTY INVESTMENT TRUST

PERFORMANCE SHARE AWARD AGREEMENT

            DATE             

This Performance Share Award Agreement (this “Agreement”) by Federal Realty
Investment Trust, a Maryland real estate investment trust (the “Trust”),
provides notice to                     , an individual employee of the Trust
(the “Key Employee”), of the terms of a Performance Share Award.

The Board of Trustees of the Trust (the “Board of Trustees”) has authorized the
award by the Trust to the Key Employee, under the Trust’s 2010 Performance
Incentive Plan (the “Plan”) of a Performance Share Award for a certain number of
shares of beneficial interest of the Trust (the “Shares”), subject to certain
restrictions and covenants on the part of Key Employee. This Agreement sets
forth vesting and the respective rights and obligations of the Trust and the Key
Employee with respect to such Shares.

Capitalized terms used in this Agreement, unless otherwise defined herein, have
the respective meanings given to such terms in the Plan. The terms of the Plan
are incorporated by reference as if set forth herein in their entirety. To the
extent this Performance Share Award Agreement is in any way inconsistent with
the Plan, the terms and provisions of the Plan shall prevail.

In consideration of the covenants set forth in this Agreement, and intending to
be legally bound hereby, the terms of the Performance Share Award are as
follows:

 

  1. Award of Performance Shares.

(a) The Trust hereby confirms the grant to the Key Employee as of the date set
forth above (the “Grant Date”) of                      (            ) Shares
(the “Performance Shares”), subject to the restrictions and other terms and
conditions set forth herein and in the Plan; and

(b) On or as soon as practicable after the Grant Date, the Trust shall cause the
Performance Shares to be issued in certificated form or by a book-entry
designation for the account for the Key Employee. Such Performance Shares shall
be subject to such stop-transfer orders and other restrictions as the Board of
Trustees or any committee thereof may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission
and any stock exchange upon which the Shares are listed and any applicable
federal or state securities law. If the Performance Shares are issued in
certificated form, the certificate(s) representing the Performance Shares shall
be held in custody by the Chief Financial Officer. Performance Shares issued by
a book-entry designation shall be held in a book-entry account designated by the
Trust until the restrictions provided in this Agreement with respect thereto
shall have been removed. At any time as may be requested by the Trust, if
necessary to enforce the restrictions applicable to the Performance Shares, the
Key Employee shall deliver to the Trust one or more undated stock powers
endorsed in blank relating to the Performance Shares.

 

  2. Restrictions Applicable to Performance Shares.

(a) Beginning on the Grant Date, the Key Employee shall have all rights and
privileges of a stockholder with respect to the Performance Shares, except that
the following restrictions shall apply:

(i) none of the Performance Shares may be assigned or transferred (other than by
will or the laws of descent and distribution, or in the Committee’s discretion,
pursuant to a domestic relations order

 

Page 1 of 4



--------------------------------------------------------------------------------

within the meaning of Rule 16a-12 of the Securities Exchange Act of 1934, as
amended) while the restrictions of this Agreement apply to the Shares;

(ii) all or a portion of the Performance Shares may be forfeited in accordance
with Paragraph 5; and

(iii) any Shares distributed as a dividend or otherwise and any other property
(other than ordinary dividends) distributed with respect to any Performance
Shares which have not vested and as to which the restrictions have not yet
lapsed shall be subject to the same vesting and other restrictions as such
Performance Shares and shall be represented by book-entry and held in the same
manner as the Performance Shares with respect to which they were distributed.

(b) Upon vesting of all or a portion of the Performance Shares as provided in
Paragraph 4 and payment in accordance with Paragraph 4(d) of withholding taxes
relating to those Performance Shares which have vested, such shares shall no
longer be considered Performance Shares for purposes of this Agreement and the
Trust shall cause the restrictions to be removed from the number of Shares which
have become vested and for which withholding taxes have been paid.

(c) Any attempt to dispose of Performance Shares in a manner contrary to the
restrictions set forth in this Agreement shall be null, void and ineffective. As
all or a portion of the Performance Shares vest, such shares shall no longer be
considered Performance Shares for purposes of this Agreement.

 

  3. Performance Period.

The Performance Period shall be the period beginning on                      and
ending on                     . Within the Performance Period there shall be
             Award Periods with each such Award Period beginning on
                     and ending on                      of the same calendar
year.

 

  4. Vesting.

(a) For any Award Period, the following number of Performance Shares shall vest
if and only if a Management Representative (defined below) or the Compensation
Committee, as applicable, determines, in accordance with this Paragraph 4, that
the Performance Target (as defined in Paragraph 4(e)(iii)) for that Award Period
has been met by the Trust:

[Insert Vesting Schedule]

If there are any Performance Shares that have not vested after Management’s
Representative or the Compensation Committee, as applicable, has determined the
number of Performance Shares that will vest with respect to the final Award
Period, then any and all then-remaining Performance Shares which have not vested
shall terminate and be forfeited.

(b) Within sixty (60) days after the end of each Award Period, Management’s
Representative or the Compensation Committee, as applicable, shall determine
whether the Performance Target has been met by the Trust for such Award Period
and thereafter, shall promptly notify the Key Employee (or the executors or
administrators of the Key Employee’s estate) of such determination. If
Management’s Representative or the Compensation Committee, as applicable,
determines that the Performance Target has been met for such Award Period, then
the number of Performance Shares specified in Paragraph 4(a) above with respect
to such Award Period shall vest.

 

Page 2 of 4



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, all remaining Performance Shares shall vest
if the Key Employee shall incur an Involuntary Termination (as defined in the
Plan) during the one year period commencing with the occurrence of a Change in
Control.

(d) As soon as reasonably practicable after the vesting of all or any portion of
the Performance Shares, the Trust shall notify Key Employee or the Key
Employee’s legal representative, as applicable, of the amount of required
withholding taxes due on the vesting of all or a portion of Performance Shares
(“Tax Notice”). Key Employee or Key Employee’s legal representative, as
applicable, shall tender to the Trust the amount specified in the Tax Notice
within five (5) business days after the date of the Tax Notice, or such longer
period of time as the Trust may designate. The Trust shall not be required to
remove the restrictions on such Shares until such time as the Key Employee or
the Key Employee’s legal representative, as applicable, shall have paid such tax
withholding amount in full. The Trust, at its sole discretion and on such terms
and conditions determined by the Trust from time to time, may permit the Key
Employee or the Key Employee’s legal representative to satisfy the minimum tax
withholding obligations through the sale of all or a portion of such Shares
resulting from this Agreement or by a return to the Trust of a number of Shares
having a fair market value equal to the withholding amount due. In the event Key
Employee or Key Employee’s legal representative, as applicable, fails to make
appropriate arrangements to satisfy tax and withholding obligations, the Trust
may, in its sole discretion, satisfy such tax and withholding obligations by:
(i) returning to the Trust all or a portion of the Shares issued under this
Agreement thereby withholding benefits under this Agreement; or (ii) withholding
the required amounts from other amounts due the Key Employee or Key Employee’s
legal representative, as applicable. The Trust is authorized to pay over to the
appropriate authority, all federal, state, county, city or other taxes as shall
be required pursuant to any law or governmental regulation or ruling.

(e) For purposes of this Agreement:

(i) “Management’s Representative” shall mean and refer to [INSERT
REPRESENTATIVE].

(ii) “Compensation Committee” shall mean and refer to the Compensation Committee
of the Board of Trustees of the Trust.

(iii) The “Performance Target” for an Award Period shall mean

[INSERT PERFORMANCE CRITERIA]

5. Forfeiture. If there is a termination of the Key Employee’s Service with the
Trust for any reason, then all rights of the Key Employee to any and all
then-remaining Performance Shares which have not vested, after giving
application to Paragraphs 4(a), 4(b) and 4(c), shall terminate and be forfeited.
Upon forfeiture of all or any portion of Performance Shares, the certificate(s)
representing the forfeited Performance Shares shall be cancelled or the
forfeited Performance Shares shall be removed from the Key Employee’s book entry
account, returned to the Trust and canceled, as applicable.

6. Assignment. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of the Key Employee and the assigns and successors
of the Trust, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Key Employee.

7. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and shall supersede all
prior agreements and understandings, oral or written, between the parties with
respect thereto. Subject to Paragraph 13, this Agreement may be amended at any
time by written agreement of the parties hereto.

8. Governing Law. This Agreement and its validity, interpretation, performance
and enforcement

 

Page 3 of 4



--------------------------------------------------------------------------------

shall be governed by the laws of the State of Maryland other than the conflict
of laws provisions of such laws, and shall be construed in accordance therewith.

9. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision,
together with all other provisions of this Agreement, shall to the full extent
consistent with law continue in full force and effect.

10. Continued Employment. This Agreement shall not confer upon the Key Employee
any right with respect to continuance of employment by the Trust.

11. Certain References. References to the Key Employee in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the Key Employee’s executors or the administrators, or the person or
persons to whom all or any portion of the Performance Shares may be transferred
by will or the laws of descent and distribution, shall be deemed to include such
person or persons.

12. Taxes. Notwithstanding anything herein to the contrary, the Key Employee
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may arise in connection with this Agreement (including any taxes
arising under Section 409A of the Code).

13. Code Section 409A. This Agreement is intended to be exempt from Code
Section 409A, and the Trust shall have complete discretion to interpret and
construe this Agreement and any associated documents in any manner that
establishes an exemption from (or otherwise conforms them to) the requirements
of Code Section 409A. If, for any reason including imprecision in drafting, the
Agreement does not accurately reflect its intended establishment of an exemption
from (or compliance with) Code Section 409A, as demonstrated by consistent
interpretations or other evidence of intent, the provision shall be considered
ambiguous and shall be interpreted by the Trust in a fashion consistent
herewith, as determined in the sole and absolute discretion of the Trust.
Notwithstanding anything to the contrary contained herein, the Trust reserves
the right to unilaterally amend this Agreement without the consent of any Key
Employee in order to accurately reflect its correct interpretation and operation
to maintain an exemption from or compliance with Code Section 409A.

IN WITNESS WHEREOF, the Trust has caused this Agreement to be duly executed
effective as of the day and year first above written.

 

FEDERAL REALTY INVESTMENT TRUST By:  

 

Name:   Dawn M. Becker Title:   Executive Vice President –   General Counsel and
Secretary

 

Page 4 of 4